Title: From George Washington to John Hancock, 14 June 1776
From: Washington, George
To: Hancock, John



Sir
New York June 14th 1776

I herewith transmit you Copies of a Letter from Genl Schuyler and Its several Inclosures which I received since I had the honor of addressing you yesterday. From these you will learn, that Genl Thomas died the 2d Instant, and the apprehensions

of our Frontier friends in this Colony that our Savage foes are meditating an attack against them.
I must beg leave to refer you to a paragraph in the Copy of General Schuyler’s Letter to General Putnam or the Commanding Officer here Inclosed in mine of the 13th, where he requests a supply of Clothing to be sent for the Army in Canada. As there is but little or no probability of getting It here, I shall be glad to know whether there will be any chance of procuring It in Philadelphia, and If It shou’d be sent through the hands of the Qr Master here, to what account It is to be charged.
I was last Evening favoured with yours of the 11th Inst. and hope the Two Battallions which Congress have ordered from Philadelphia to the defence of this place, will come provided with Arms; If they do not, they will be of no service, as there are more Troops here already than are armed.
From Genl Schuylers Letter he has in view the taking post where Fort Stanwix formerly stood. I wrote him I thought It prudent previous to that, to secure a post lower down about the Falls below the German Flatts, Lest the Savages should possess themselves of the Country and prevent supplies of men & provisions that may be necessary to send there in future. he says he is in want of Cannon and Ammunition, but has expressed himself so ambiguously that I am at a loss to know whether he meant what he has said, as an application or not, this being the only Intelligenc⟨e⟩ on the subject & the first mention of his want. I have desired him to explain the matter, and in his future requisitions for necessaries to be more certain & explicit as to quantity and quality. In the mean time I shall send him some Intrenching Tools and Inquire whether there are any Cannon that can be spared from hence. I have the honor to be with Sentiments of great esteem Sir Your Most Obed. Servt

Go: Washington

